Citation Nr: 0510511	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.   
 
2.  Entitlement to service connection for bilateral arm and 
hand numbness.   
 
3.  Entitlement to a higher rating for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his mother
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1998 to June 2001.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for a low back disability, effective June 15, 
2001.  Service connection was denied for a bilateral foot 
disability and for bilateral arm and hand numbness.  An 
August 2004 RO decision increased the rating for the 
veteran's service-connected low back disability to 20 
percent, effective July 22, 2004.  

In November 2004, the veteran testified at a Travel Board 
hearing at the RO.  At the November 2004 hearing, the 
veteran's representative indicated that as to the issue of 
entitlement to an effective date earlier than July 22, 2004 
for a 20 percent rating for a low back disability, the 
veteran would be satisfied if an increased rating was granted 
from June 15, 2001.  Therefore, in view of the present Board 
decision granting a higher rating of 20 percent for the 
veteran's low back disability for the period from June 15, 
2001 to July 22, 2004, such issue is not on appeal and will 
not be addressed.  

The present Board decision addresses the issue of entitlement 
to a higher rating for a low back disability.  The issues of 
entitlement to service connection for a bilateral foot 
disability and for bilateral arm and hand numbness are the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

1.  The RO has rated the veteran's service-connected low back 
disability (a low back injury with degenerative disc disease) 
as 10 percent disabling from June 15, 2001 (the effective 
date of service connection) to July 21, 2004, and as 20 
percent disabling since July 22, 2004.  

2.  The current degree of low back disability has persisted 
since the effective date of service connection and is 
manifested by no more than moderate intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past 12 months; no more than moderate limitation of low 
back motion or lumbosacral strain with muscle spasm on 
extreme forward flexion; and no more than forward flexion of 
the thoracolumbar spine to 60 degrees or less, limitation of 
combined range of motion of the thoracolumbar spine to 120 
degrees or less, or muscle spasm (or guarding) severe enough 
to result in an abnormal gait, abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for a low back 
disability for the period from June 15, 2001 to July 21, 
2004, have been met, and the criteria for a rating in excess 
of 20 percent for the period since July 22, 2004, have not 
been met.  38 U.S.CA. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The veteran filed his 
claim prior to September 23, 2002 and VA has evaluated the 
veteran's back condition under many diagnostic codes.  
Separate diagnostic codes identify the various disabilities.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.  

It has been determined that the veteran's arthritis is 
associated with his service connected disability.  Arthritis, 
due to trauma, substantiated by x-ray finding, is to be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2004).  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain) (in effect prior to 
September 23, 2002).  Under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293 (intervertebral disc syndrome), in effect prior to 
September 23, 2002, pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  With 
characteristic pain on motion, a 10 percent evaluation is 
warranted and with slight subjective symptoms only, a 
noncompensable evaluation is warranted.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002), which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002 under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243). 

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003. 

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet.App. 119 (1999).  

As noted above, the veteran served on active duty from April 
1998 to June 2001.  The RO has rated the veteran's service-
connected low back disability as 10 percent disabling from 
June 15, 2001, which is the effective date of service 
connection, to July 21, 2004, which is the day before a VA 
spine examination.  The RO assigned a 20 percent rating 
effective July 22, 2004, which is the date of the VA spine 
examination.  

A December 2001 VA spine examination report noted that the 
veteran stated that since service his back pain was worse and 
that it radiated into both his legs down to his knees.  He 
stated that he would occasionally limp with his right leg and 
that he was taking no medication.  The examiner reported that 
examination of the veteran's back showed that straight leg 
raising was negative, bilaterally.  It was noted that tendon 
reflexes at the knee and ankle level were normal and that 
sensation to pinprick in the legs was normal.  The examiner 
indicated that the veteran could extend his back 30 degrees 
and flex his back 90 degrees.  The examiner noted that 
lateral rotation in either direction to 30 degrees produced 
slight discomfort, more on the left than the right.  It was 
reported that the veteran's gait was normal and that he could 
walk on his toes and heels without difficulty.  The 
impression was low back pain and history of degenerative disc 
disease since February 2000 with slight progression.  It was 
noted that it was an essentially normal examination with no 
significant disability.  The Board notes that no X-rays 
reports were provided at the time of the examination.  As a 
whole, the Board must find that this report provides negative 
evidence against this claim. 
 
Subsequent VA treatment records dated to November 2003 show 
that the veteran was treated for low back complaints on 
numerous occasions.  Such medical records indicate that the 
veteran was treated for multiple complaints as to back pain, 
that he had complaints of numbness and tingling in his entire 
back, and that he had some limitation of motion of the lumbar 
spine, although motion was still possible.  

The most recent VA spine examination was on July 22, 2004.  
At that time, the veteran reported that since his discharge 
from service, he had continued to have daily low lumbar pain 
which would radiate into his upper spine.  He indicated that 
he did not have any pain that radiated into his legs.  The 
veteran reported that he was taking medication for his pain, 
that he was continent of bowel and bladder, that he was not 
impotent, and that he did not use a crutch or a cane.  He 
stated that he did use a back brace which he had obtained 
from the VA.  It was noted that he did not have additional 
limitation from repetitive motion or fatigue.  

The examiner reported that the veteran walked with a normal 
gait, no limp, and a mesomorphic habitus.  The examiner 
stated that the veteran had some mild tenderness around the 
L4-L5 area on palpation and that he could detect no 
paraspinal spasm.  The examiner indicated that the veteran 
could flex 60 degrees and then would have some pain.  It was 
noted that the veteran had 15 degrees of extension which 
caused pain and that he had 30 degrees of right and left 
lateral flexion which also caused pain.  There was 30 degrees 
of right and left lateral rotation without pain.  The 
examiner reported that the veteran could stand on his heels 
and toes to walk, and that he had positive straight leg 
raising signs, bilaterally, at 60 degrees.  The examiner 
indicated that the veteran had good extensor hallucis longus 
strength and that reflexes were 2+ in the knees and ankles.  
There was no loss of pinprick to the thighs, legs, feet, or 
sacral area.  The examiner stated that active range of motion 
did not produce weakness, fatigue, or incoordination; that 
there was no atrophy present; and no active muscles spasms.  
The impression was degenerative joint disease of the lumbar 
spine at L3-L4, L4-L5, and L5-S1, and synovial cyst of L5-S1, 
right facet.  

The Board notes that although there are variations in the 
severity of the veteran's low back disability as shown by the 
December 2001 and July 2004 VA spine examinations, he 
continuously received treatment for multiple back complaints 
during the period between such examinations.  The Board 
cannot conclude based on a review of the evidence that the 
veteran's low back disability solely increased in severity on 
the specific date of the July 22, 2004 VA spine examination.  
In fact, the evidence indicates that the veteran's low back 
complaints have essentially remained consistent from the date 
of service connection to the present.  Consequently, the 
Board will not assign "staged ratings" for the condition; 
rather the 20 percent rating for the veteran's low back 
disability will be made effective from June 15, 2001, the 
effective date of service connection.  The benefit-of-the-
doubt rule has been applied in making his decision.  38 
U.S.C.A. § 5107(b).  

However, at no time since the effective date of service 
connection has the veteran's low back disability been more 
than 20 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplates consideration of limitation of motion 
and pain on use of the low back, factors which are shown in 
this case and the Board has taken into account when assigning 
a rating.  See VAOPGCPREC 36-97.  The Board notes that the 
medical records as a whole show signs of no more than 
moderate intervertebral disc syndrome, with recurring 
attacks.  As noted above, the July 2004 VA spine examination 
specifically noted that the veteran had no active muscle 
spasms, that his reflexes were 2+ in the knees and ankles, 
and that there was no loss of pinprick to the thighs, legs, 
feet, or sacral area.  Other recent VA treatment records 
showed similar pathology.  Clearly, severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief, as required for a 40 percent rating under the old 
criteria, has not been shown.  The examinations clearly 
provide negative evidence against this claim. 

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than at least four weeks, but less 
than six weeks during the past 12 months, as required for a 
higher 40 percent rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permits alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  

The medical evidence indicates that the veteran has arthritis 
of the lumbar spine.  Under the old criteria of Diagnostic 
Code 5292 for limitation of lumbar motion, a higher 40 
percent rating requires severe limitation of motion.  Such is 
not shown by the evidence of record, to include the most 
recent July 2004 VA examination.  The veteran's limitation of 
motion is no more than moderate and is indicative of the 
present 20 percent rating.  Even when the effects of pain are 
considered, such is not more than 20 percent disabling under 
the old criteria of Diagnostic Codes 5003, 5010, 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Additionally, the medical evidence indicates that 
the veteran's lumbar spine is not ankylosed (i.e., fixed in 
one position), and thus a higher 40 percent rating under the 
old criteria of Diagnostic Code 5289 is not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 20 percent rating would be warranted.  In order for a 40 
percent rating, the evidence must show that the veteran had 
severe lumbosacral strain.  Such is clearly not shown by the 
evidence of record.  For example, the veteran has not been 
shown to have symptoms such as listing of the whole spine to 
the opposite side, marked limitation of forward bending in a 
standing position, a positive Goldthwaite's sign, or abnormal 
mobility on forced motion, which are some of the symptoms 
indicative of such a rating.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence indicates 
that forward flexion on the most recent July 2004 examination 
was 60 degrees and the combined range of motion of the 
thoracolumbar spine was 195 degrees.  The evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less as required for a 40 percent rating.  
Therefore, no more than a 20 percent rating could be granted 
under such criteria.  

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

The Board finds that there are no distinct periods of time, 
since the effective date of service connection, during which 
the veteran's low back disability was more or less than 20 
percent disabling, and thus it is to be rated continuously 20 
percent since the effective date of service connection.  
Fenderson, supra.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The preponderance of the evidence is against a rating higher 
than 20 percent for the veteran's low back disability at any 
time since the effective date of service connection; thus, as 
to this aspect of the claim, the benefit-of-the-doubt rule 
does not apply, and this part of the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In an October 2001 
letter, an August 2002 statement of the case, an October 2002 
supplemental statement of the case, a November 2003 
supplemental statement of the case, a November 2003 letter, a 
September 2004 supplemental statement of the case, and at the 
November 2004 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to a 
higher rating for a low back disability.  The discussions in 
the rating decisions, the statement of the case and the Board 
hearing held in November 2004, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  


ORDER

A higher rating of 20 percent for a low back disability, for 
the period from June 15, 2001 to July 21, 2004, is granted.

A higher rating than 20 percent for the low back disability, 
for the period since July 22, 2004 or before, is denied.  


REMAND

The other issues on appeal are entitlement to service 
connection for a bilateral foot disability and for bilateral 
arm and hand numbness.

The veteran's service medical records do not refer to 
complaints of or treatment for bilateral arm and hand 
numbness.  Such records do indicate treatment for, at least, 
left foot complaints and for service-connected back problems.  
A May 1998 treatment entry noted that the veteran complained 
of left foot pain that simply began with no trauma.  The 
assessment was overuse syndrome.  Another May 1998 entry 
noted that the veteran complained of left foot pain for three 
weeks.  The assessment included rule out, positive fracture, 
of the third metatarsal.  A May 1998 individual sick slip 
noted that the veteran was positive for a fracture of the 
third metatarsal.  Such record did not specifically refer to 
the left foot.  

The veteran underwent a VA examination in December 2001, 
within a year of his separation from service.  He reported 
that he sustained stress fractures of both feet during 
service.  The veteran stated that he had no current 
complaints as to his feet.  He also stated that he had pain 
and numbness in his lower arms and hands.  The impression 
included history of stress fracture of both feet with normal 
current examination, no disability, and history of arm pain 
and numbness of the third and fourth fingers of both hands of 
approximately two years duration, cause undetermined.  The 
Board notes that there is no indication that the examiner 
reviewed the veteran's claims file.  Additionally, no X-rays 
as to the veteran's feet were provided.  

Subsequent treatment records show treatment for complaints of 
arm and hand numbness.  For example, an August 2002 treatment 
entry noted that the veteran had complaints including 
numbness and tingling.  The assessment included chronic 
lumbar spine pain associated with symptoms in the thoracic 
spine and cervical spine.  A November 2003 entry noted that 
the veteran had complaints including hand numbness, 
bilaterally.  The assessment was continued back pain with 
facet arthropathy.  The July 2004 VA spine examination report 
did not address the veteran's bilateral foot and arm 
complaints.  

At the October 2004 RO Board hearing, the veteran testified 
that he was having present problems with his feet and with 
arm and hand numbness.  He also reported that he had received 
recent VA treatment as to his hand complaints and for a 
pinched nerve in his shoulder.  As additional VA records may 
be available, the Board is of the view that any such records 
must be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any pertinent treatment records and providing him with a VA 
examination with an etiological opinion.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for foot and arm and hand problems 
since November 2003, that the VA does not 
have.  The RO should then obtain copies 
of the related medical records which are 
not already in the claims folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed bilateral foot 
disability and bilateral arm and hand 
numbness.  The examiner should identify 
all currently existing foot disabilities 
and bilateral arm and hand conditions.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion with 
adequate rationale, as to the approximate 
date of onset and etiology of all 
currently diagnosed foot disabilities and 
arm and hand conditions, including the 
relationship, if any, between all such 
disorders and the veteran's period of 
service from April 1998 to June 2001.  The 
examiner also should specifically opine as 
to whether or not any current foot 
disabilities and arm and hand conditions 
were caused by or permanently worsened by 
the veteran's service-connected low back 
disability.  

3.  The RO should then review the claims 
for service connection for a bilateral 
foot disability and bilateral arm and hand 
numbness.  If the claims are denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


